Citation Nr: 9919845	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)..  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to March 
1971, including service in the Republic of Vietnam from 
September 1969 to August 1970.  This matter comes to the 
Board of Veterans' Appeals (Board) from a rating 
determination of the Department of Veterans Affairs (VA) 
Nashville Regional Office (RO), which denied the claim of 
service connection for PTSD.  The Board, in April 1998, 
remanded the claim for further development of the record.  
The RO conducted some development and denied the claim in 
January 1999, but as they did not fully implement the remand 
directives, the claim must again be remanded.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


REMAND

As implied by the Board in the April 1998 remand, the claim 
of service connection for PTSD is well grounded.  See Gaines 
v. West, 11 Vet. App. 353, 357 (1998) (requires medical 
evidence of current PTSD, lay evidence (presumed true) of in-
service stressor, and medical evidence linking the two).  In 
accordance with VA's resulting statutory obligation to assist 
the appellant in the development of facts pertinent to the 
claim, 38 U.S.C.A. § 5107(a), the Board remanded the claim 
for the RO to: (1) obtain the appellant's official military 
personnel file; (2) request from the appellant a detailed 
statement of his alleged stressors during service; (3) review 
the claims file and prepare a summary of all claimed 
stressors; (4) send this summary, and all associated 
documents, to the Commandant of the Marine Corps with a 
request to provide any information which might corroborate 
the alleged stressors; (5) specifically determine whether the 
appellant engaged in combat with the enemy and/or was exposed 
to a verified stressor(s) in service, and if so, the nature 
of the specific stressor(s); and (6) if the record 
establishes a stressor, then schedule the appellant for a VA 
psychiatric examination, with the claims file provided to the 
examiners and the examiner informed of the stressor(s) 
established by the record.  

The first two directives were completed.  The RO sent a 
letter to the appellant in May 1998 (the letter was dated in 
May 1997, but because it was filed in the claims file with 
material dated in 1998 and accurately reflected the Board's 
remand directive, it is assumed that the proper date of the 
letter is May 1998) asking for specific information regarding 
his claimed stressors.  The appellant responded with a July 
1998 statement.  In addition, the National Personnel Records 
Center (NPRC) provided copies of the appellant's official 
military personnel file.  

However, the RO did not prepare a summary of the alleged 
stressors and send this information and other relevant 
material from the claims file to the Commandant of the Marine 
Corps with a request for assistance in corroborating the 
alleged stressors.  Nor did the RO, in the January 1999 
supplemental statement of the case, make a specific 
determination as to whether the appellant engaged in combat, 
although the Reasons and Bases section of the supplemental 
statement of the case discussed the content of the official 
military personnel file.  

Despite the April 1998 remand directive that a VA psychiatric 
examination be scheduled only if the alleged stressors were 
verified, one was conducted in November 1998.  As the 
examiner commented, though he was provided only the second 
volume of the appellant's two-volume claims file.  (The first 
volume of the claims file contains the service medical 
records and material concerning the appellant's post-service 
work history that might have been of assistance to the 
examiner.)  The examiner also noted that he was not provided 
with any specific instructions from the RO as to which 
specific stressors were verified.  

The Board noted at the conclusion of the April 1998 remand 
that, after the development was accomplished, the RO should 
review the record and ensure that all actions are completed.  
Since then, the U.S. Court of Appeals for Veterans Claims 
(the Court) held that a remand was necessary when the RO 
failed to follow the directives contained in a Board remand.  
"[A] remand by . . . the Board confers on the veteran . . . 
as a matter of law, the right to compliance with the remand 
orders . . . [and] imposes [on VA] a concomitant duty to 
ensure compliance with the terms of the remand . . . " 
Stegall, 11 Vet. App at 270-71.  This holding is applicable 
to the entire VA.  

In part, the Court in Stegall faulted VA for failing to 
ensure that the claims file was available to the examiner at 
the time of examination, a factor in this case that 
frustrates appellate review.  In addition, the RO in this 
case failed to contact the Commandant of the Marine Corps to 
assist in verifying the appellant's alleged stressors.  That 
omission contributed to the RO failure to provide the 
examiner with a statement of the verified occurrence of a 
stressor(s), information required for the examiner to make a 
determination as to whether that stressor(s) was sufficient 
to produce PTSD.  For these reasons, appellate review of the 
claim is frustrated, thereby necessitating another remand to 
fully development the record.  

Once the development directed below is complete, the RO 
should readjudicate the claim, with reference to recent 
regulatory changes to 38 C.F.R. § 3.304(f).  64 Fed. Reg. No. 
117, 32,807-08 (June 18, 1999).  See 38 U.S.C.A. § 1154(b); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  This regulatory 
change simply implements the Cohen decision.  See generally 
Gaines, 11 Vet. App. at 357-59; Cohen, 10 Vet. App. at 136-
53; West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 
6 Vet. App. 91 (1993) (existence of event claimed as a 
recognizable stressor is an adjudicatory, rather than 
medical, question; medical diagnosis of PTSD not clearly 
based on accepted stressor is inadequate).  See also Moreau 
v. Brown, 9 Vet. App. 389 (1996) (neither noncombat 
claimant's testimony alone nor medical statements finding a 
relationship between claimant's recitation of claimed 
stressors and a diagnosis of PTSD can qualify as 
corroborating evidence of a stressor).  

The case is REMANDED for the following development:

1.  The RO should review the claims file 
and prepare a summary of all claimed 
stressors based on its review of all 
pertinent documents.  This summary, and 
all associated documents, should be sent 
to the Commandant of the Marine Corps., 
Headquarters, U.S. Marine Corps, MMSB10, 
2008 Elliot Road, Suite 201, Quantico, 
Virginia  22134-5030.  The Commandant 
should be requested to provide any 
information that might corroborate the 
appellant's alleged stressors.  

2.  Following completion of the action 
in the above paragraph, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a 
stressor(s) in service, and if so, the 
nature of the specific stressor(s).  In 
rendering this determination, the 
attention of the RO is directed to the 
law discussed above and in the April 
1998 remand.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor(s), the RO 
must specify what stressor(s) in service 
it has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

3.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor(s), then the RO 
should arrange a psychiatric examination 
for the appellant to determine the 
diagnoses of all current psychiatric 
disorders.  The claims folder must be 
made available to the examiner prior to 
the examination and the examination 
report should reflect review of all 
pertinent evidence in the claims folder.  
The RO must specify for the examiners 
the stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed 
that only those events may be considered 
for the purposes of determining whether 
the appellant was exposed to a stressor 
in service.  If PTSD is diagnosed, the 
examiners should specify: 
(1) whether each alleged stressor found 
to be established by the record by the 
RO was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD 
by the examiners.  The examination 
report should include the complete 
rationale for all opinions expressed.  
Any necessary special studies, to 
include psychological testing and 
evaluation, should be accomplished. 

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall, 11 Vet. App. 268.  

When the RO is satisfied that the record is complete and the 
psychiatric examination, if appropriate, is adequate for 
rating purposes, the claim should be readjudicated.  If any 
benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


